DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 May 2022 has been entered.
 
Allowable Subject Matter

Claims 1-7 and 11-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The reason the claims overcoming Under 35 U.S.C 101 : 

Step 1: Statutory Category?  The claim recites a series of steps and, therefore, is a process.

Step 2A – Prong 1:  Judicial  Exception Recited?
 


The claim as a whole recites a method of organizing human activity. The claimed invention is a method that allows for users to select a selectable reward  which is a method of managing interactions between people and a computer based on a    predetermined relationship exists between the predetermined point and a total numb of points.  Thus, the claims recites an abstract idea. 


Step 2A - Prong 2: Integrated into a Practical Application?

The claim recites the combination of additional elements including a point applying unit for associating a predetermined point,    storage unit for storing unit for storing information,  acquisition unit for retrieving a selection information, determination unit for determining the relationship, reward management unit for enabling for one or more selected reward, notification unit for notifying the user, information storage unit for storing user information.  The  storing unit, a point applying unit ,  acquisition unit,  determination unit   reward management unit for enabling  , notification unit  and  information storage unit as a whole integrates the method of organizing human activity into a practically application.   Specifically, the additional elements recites a specific improvement over prior art system by  manipulating the reward selection button, the screen (user interface) to be a transition as explanation screen (user interface)  see (Figure 12 and paragraph [0148]-[0150]).   Thus, the claims are eligible because it is not directed to the recited judicial exception (abstract idea).

The reason for overcoming the 35 U.S.C 103(a) :

Kim et al (US Pub., 2014/0156406 A1) discloses a communication system with client devices in communication  with at least one communication network.  A narrowcasting engine includes an active data gathering module to collect the user data, and an active learning module to generate a user profile based on the user data. The communication engine selects dynamically offers from the offer data store based on the profile, and communicates the selected offers in the offer data store to the users(abstract), offer segmentation  540, Group 1, Group 2, Group 3 and Group 4 (Fig. 5b), from the networks' perspective, the offers provided by the affiliated merchants 260b are generally based on contractual terms that  provide financial incentives for both parties (paragraph [0182]).  

Hwang  (US Pub., No., 2015/0379549 A1) discloses coupons or rewards cards may be selectable with the electronic ink device and/or may be pushed to the electronic ink device in response to beacon communications at the store that notifies the user's mobile device or the electronic ink device of the store at which the device is located (abstract), provide user with selectable coupons (fig 16, 1602) , of coupon 500 may then be displayed along with a selectable or clickable option 508 such as a virtual button that, when selected ( e.g., clicked, tapped, or otherwise selected) (paragraph [0080]) 

Teveler et al.  (US Pub. No., 2001/0034663 Al)  discloses the electronic contract broker and contract market maker is a system and method for providing a buyer with a discount on the purchase of commodities, such as goods, services, or capital, by tying the original transaction to the long-term purchase of goods or services from one or more commodity providers. The system is implemented via a distributed computer network, such as the Internet, or a proprietary network. A buyer selects the amount of the discount in the limits defined by the system, which presents the buyer with goods and services in one or more buyer-selected categories to purchase over time, and the buyer contracts with the system to make the time purchases (see abstract) and the list of commodity providers for a particular category and location that currently participate in the TS in a frame at the right of the display area. A buyer looking on the list can decide if he or she agrees to accept commodity items/services from any of them.  As shown in screen 2030 in FIG. 21, Buyer selects multiple items from multiple Portal Merchants and proceeds to the Shopping Carts as shown in screen 2040 in FIG. 22. Buyer may look at TS system work. (See, Figs. 19-23 and paragraphs [0194]-[0199]).


However, the combination of the above references either alone or in a combination teaches or suggests  failed to teach retrieve selection information associated with the user identification information that represents one or more selected rewards of the providable rewards , enable the selected reward to be used based on the user identification information where it is determined that the predetermine relationship exists and  -2-Application No.: 17/062,298 Attorney Docket No.: 13132.0008-00000 a notification unit configured to notify the contractual user or a non-contractual user, via a graphical user interface, of one or more combinations of rewards that are selectable in a range in which the total number of points is not greater than the predetermined point, in each combination of the plurality of providable rewards, wherein the one or more combinations of rewards are selectable by the contractual user or the non-contractual user, and the one or more combinations of rewards include a providable reward in the regular purchase contract.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271. The examiner can normally be reached 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SABA DAGNEW/Primary Examiner, Art Unit 3682                                                                                                                                                                                                        11670